DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
 
Status of the Claims
Applicant’s election without traverse of Species as shown in FIG. 22, in the reply filed on December 14, 2020 is acknowledged.  
Amendment filed August 30, 2021 is acknowledged. Claim 3 has been cancelled. Claims 1 and 2 have been amended.  Non-elected Species, Claims 10-11 have been withdrawn from consideration. Claims 1-2, 4-15 and 17 are pending. 
Action on merits of claims 1-2, 4-9, 12-15 and 17 follows.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-9, 12, 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI et al. (JP. Pub. No. 2005-191241) in view of STOUT (US Pub. No. 2002/0140042) both of record.
With respect to claim 1, HAYASHI teaches a semiconductor device substantially as claimed including: 
a semiconductor layer (20) of a first conductivity type (N); 
body regions (30) of a second conductivity type (P) plurally formed on a surface layer portion of the semiconductor layer (20) at intervals; 
5a source region (40) of the first conductivity type (N) formed on a surface layer portion of each body region (30); 
a gate insulating film (92/93) provided on the semiconductor layer (20) to extend between the body regions (30) adjacent to each other; 
a gate electrode (80) provided on the gate insulating film (93) and opposed to the body 10regions (30); and 
a protrusion (142) projected from the surface of the semiconductor layer (20) such that the protrusion (142) is raised with respect to the surface of the semiconductor layer (20) between the body regions (30) adjacent to each other, wherein 
the gate insulating film includes a first portion being in contact with the protrusion (142), a second portion closer to an end portion of the gate electrode (80) than the first portion, and a third portion closer to the end portion of the gate electrode (80) than the second portion, and
a step formed between the protrusion and the body region in a thickness direction of the semiconductor layer. (See FIGs. 4-6).  


However, STOUT teaches a semiconductor device including: 
a protrusion (50) projected from surface of the semiconductor layer (35) such that the protrusion (50) is raised with respect to the surface of the semiconductor layer (35) between body regions (32) adjacent to each other; and
a step formed between a side of the protrusion (50) and a side surface of the body region (32) in a thickness direction of the semiconductor layer. (See FIG. 2).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the step of HAYASHI formed between the side of the protrusion and the side surface of the body region as taught by STOUT to reduce gate to drain capacitance. 

With respect to claims 2, the body region (30) of HAYASHI has an impurity concentration higher than that of the protrusion (142), 
the third portion is in contact with the body region, and 
the first portion has a thickness thinner than the thickness of the third portion.

It is well known in the art that higher the impurity concentration, the faster oxidation rate and thus thicker oxide film. 
Therefore, the thickness of the first portion is thinner than the third portion. 
   

With respect to claim 5, the semiconductor device of HAYASHI further comprises an electrode (60) formed on the insulating film (70).  
With respect to claim 6, the insulating film (70) of HAYASHI has a shape conformal to an outer shape of the gate electrode (80).  
With respect to claim 7, the semiconductor device of HAYASHI further comprises an electrode (60) formed on the insulating film (70), the electrode (60) having a shape conformal to an outer shape of the insulating film (70).  
With respect to claim 8, the semiconductor device of HAYASHI further comprises a body contact region (50) formed on the surface layer portion of each body region (30).  
With respect to claim 9, the body contact region (50) is deeper than the source region (40).  
With respect to claim 12, the semiconductor layer (20) of HAYASHI is made of SiC.  
With respect to claim 14, an end of the protrusion (142) of HAYASHI is substantially continuous to an end of each body region (30).  
With respect to claim 15, Since the semiconductor layer of HAYASHI is SiC, the semiconductor layer (20) has a dielectric breakdown field of not less than 1 MV/cm.
With respect to claim 17, the gate insulating film of HAYASHI provided on the semiconductor layer (20) overlaps the body regions (30) adjacent to each other.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI ‘241 and STOUT ‘042, as applied to claim 1 above, and further in view of FUJIHIRA et al. (US. Pub. No. 2003/0042549) of record.
HAYASHI and STOUT teach the semiconductor device as described in claim 1 above including: the gate electrode (80) provided on the gate insulating film (93) and opposed to the body 10regions (30).
Thus, HAYASHI is shown to teach all the features of the claim with the exception of explicitly disclosing the gate electrode is formed in a latticed manner. 
However, FUJIHIRA teaches a semiconductor device including:
a gate electrode (18) provided on a gate insulating film (17) and opposed to body 10regions (13), wherein the gate electrode (18) is formed in a latticed manner. (See FIGs. 31-33).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate electrode of HAYASHI in the lattice manner as taught by FUJIHIRA to provide a vertical device with high breakdown voltage.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829